Citation Nr: 1342584	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for right knee chondromalacia, status post medial meniscectomy and chondroplasty, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony before the undersigned at a Board hearing at the RO in May 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

This matter was remanded in September 2009, February 2010, August 2011, and August 2013 for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2013 remand, the Veteran underwent another VA examination in October 2013.  The examiner noted that the Veteran "would have additional functional limitation in ROM due to pain during flare-ups.  it [sic] is not possible to quantify in exact degrees without resorting to speculation."  The examiner did not provide a rationale for the inability to provide the necessary opinion; hence it is not adequate.  Jones v. Shinseki,  23 Vet. App. 382 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should request an addendum from the October 2013 examiner.  The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should estimate the additional functional limitation during flare-ups in terms of the degree of additional limitation of right knee motion.

The Board recognizes that the examiner may not know the exact degree of additional limitation.  However, if the examiner is not able to provide even an estimate, he must provide reasons for saying that an opinion could not be provided without resort to speculation, and he should provide a statement as to whether there is additional evidence that could enable an opinion to be provided.

The examiner is advised that the Veteran would be competent to report limitation of motion during flare-ups.  

If further examination is recommended, or the prior examiner is not available, the Veteran should be provided a new examination.

2.  If the claim is not fully granted the AOJ should issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

